DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 12/09/2020.
Claims 1-20 are pending. Claims 1, 13, and 20 are independent.
The objections of claims 11, 15, 16, and 19 have been withdrawn in view of the amendment.
The previous rejection of claims 1-20 under 35 USC § 103 have been withdrawn in view of the amendment.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (“Text-to-Viz: Generation of Infographics from Proportion-Related Natural Language Statements”) in view of Kanevsky et al. (US 7,003,736) and Woo et al. (US2019/0122403).

In regards to claim 1, A computing system, comprising: 
a plurality of different text-to-content models, each model configured to generate a content output based on a textual input from a presentation generation system, the textual input including a plurality of different textual elements (Cui et al. section 5 “Text-to-Viz implementation” para1, text analyzer identifies the multiple elements of the input and the visual generator generates multiple candidates using layout models); 
a selection system configured to: 
evaluate the content output of each of the plurality of different text-to-content models(Cui et al.  section 5.2.6 “ranking” para4, evaluates completeness of message), and 
based on the evaluation, determine whether any particular one of the plurality of different text-to-content models provides a given content output that has a content element corresponding to each of the textual elements in the textual input, and, if so, selects the given content output as a complete content output (Cui et al.  section 5.2.6 “ranking” para4, determines which content outputs are complete enough to provide to user); and
 a suggestion output generator configured to output the complete content output (Cui et al. section 5.2.7 “User Refinement”, outputs suggestions for user to interact with and adjust).
Cui et al. does not explicitly disclose
at least one processor; and 
memory that stores instructions which, when executed by the at least one processor, cause the at least one processor to implement:

However Kanevsky et al. substantially discloses
at least one processor (Kanevsky et al. col3 ln46 to col ln4); and 
memory that stores instructions which (Kanevsky et al. col3 ln46 to col ln4), when executed by the at least one processor, cause the at least one processor to implement:
a model mixing system configured to: if none of the plurality of different text-to-content models provides the complete content output, mixes the content outputs from the plurality of different text-to-content models to obtain a complete content output (Kanevsky et al. col5 ln17-33, when more than one topic is identified by the models create a combined icon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined icon identification method of Cui et al. with the icon mixing system of Kanevsky et al. in order to generate an image representing multiple topics (Kanevsky et al. col4ln40-43).
Cui et al. does not explicitly disclose a model mixing system configured to: if none of the plurality of different text-to-content models provides a content output that has a content element corresponding to each of the textual elements in the textual input, mix the content outputs from the plurality of different text-to-content models to obtain a complete content output.
However Woo et al. substantially discloses a model mixing system configured to: if none of the plurality of different text-to-content models provides a content output that has a content element corresponding to each of the textual elements in the textual input, mix the content outputs from the plurality of different text-to-content models to obtain a complete content output (Woo et al. Para[0026], identifies two or more emoji’s corresponding to each element in sentence to create a complete output (mashup)).
Woo et al. para[0002]).

In regards to claim 2, Cui et al. as modified by Kanevsky et al. and Woo et al. substantially discloses the computing system of claim 1 wherein the selection system comprises: a model ranking system configured to: generate a model ranking metric corresponding to each of the plurality of different text-to-content models, and rank the text-to-content models in a rank order based on the model ranking metrics (Cui et al. section 5.2.6 “ranking”).  

In regards to claim 3, Cui et al. as modified by Kanevsky et al. and Woo et al. substantially discloses the computing system of claim 2 wherein the selection system comprises: model running logic configured to run the text-to-content models in rank order, on the textual input (Cui et al. section 5.2.6 “ranking”).  

In regards to claim 4, Cui et al. as modified by Kanevsky et al. and Woo et al. substantially discloses the computing system of claim 3 wherein the model ranking system comprises: 
a quality metric generator that generates a model quality metric corresponding to each of the plurality of text-to-content models (Cui et al. section 5.2.6 “ranking”, Semantic score); and 
a coverage metric generator that generates a coverage metric, indicative of an extent of data covered by the model, corresponding to each of the plurality of text-to-content models, wherein the model ranking system generates the model ranking metric corresponding to each of Cui et al. section 5.2.6 “ranking”, Informative score).  

In regards to claim 5, Cui et al. as modified by Kanevsky et al. and Woo et al. substantially discloses the computing system of claim 4 wherein the text-to-content models each generate a content output based on the textual input and a confidence score indicating a model confidence in the content output (Kanevsky et al. col4 ln32-43), the selection system comprises:
a model evaluation system that evaluates the content outputs from each of the plurality of text-to-content models based on the model ranking metric and the model confidence score corresponding to each text-to-content model (Kanevsky et al. col4 ln32-48),
the suggestion output generator is configured to generate a user interface that renders the complete content output to a user and includes a user input mechanism configured to receive a user interaction input corresponding to the complete content output (Cui et al. section 5.2.7 “User Refinement”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined icon identification method of Cui et al. with the icon mixing system of Kanevsky et al. in order to generate an image representing multiple topics (Kanevsky et al. col4ln40-43).

In regards to claim 6, Cui et al. as modified by Kanevsky et al. and Woo et al. substantially discloses the computing system of claim 2, wherein
The selection system comprises:
a model identification system that identifies a lifecycle state of each of the plurality of text-to-content models (Cui et al. section 5.1 “Text Analyzer” para4), and
Cui et al. section 5.2.6 “ranking” para2-4).  

In regards to claim 7, Cui et al. as modified by Kanevsky et al. and Woo et al. substantially discloses the computing system of claim 6 wherein the textual input is text from a slide in a slide presentation that has a plurality of different slides and wherein the model evaluation system comprises: 
a cross-slide consistency identifier that identifies a consistency characteristic based on content outputs generated for textual inputs from other slides in the presentation and wherein the model evaluation system evaluates the content output based on the cross-slide consistency characteristic (Cui et al. section 4.1 “Text Space” para2-3).  

In regards to claim 8, Cui et al. as modified by Kanevsky et al. and Woo et al. substantially discloses the computing system of claim 1, wherein each text-to-content model, of the plurality of different text-to-content models (Cui et al. section 5.2.6 “ranking” para2-4), is configured to generate a content output having a different content type from another one of the text-to-content models (Cui et al. section 5.2.5. “synthesis” para1-2).  

In regards to claim 9, Cui et al. as modified by Kanevsky et al. and Woo et al. substantially discloses the computing system of claim 8, wherein each text-to-content of the plurality of different text-to- content models comprises at least one of:
A text-to-icon model configured to generate an icon based on the textual input from the presentation generation system,
A text-to-image model configured to generate an image based on the textual input from the presentation generation system (Cui et a. section 5.2.3 “graphic”),


In regards to claim 10, Cui et al. as modified by Kanevsky et al. and Woo et al. substantially discloses the computing system of claim 1, wherein the model mixing system is configured to access model mixing constraints to identify which of the plurality of different text-to-content models are mixable to obtain the complete output Kanevsky et al. col5 ln17-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined icon identification method of Cui et al. with the icon mixing system of Kanevsky et al. in order to generate an image representing multiple topics (Kanevsky et al. col4ln40-43).

In regards to claim 11, Cui et al. as modified by Kanevsky et al. and Woo et al. substantially discloses the computing system of claim 10, wherein the model mixing system comprises:
model combination logic configured to combine the content outputs of different mixable models to obtain the complete content output (Kanevsky et al. Col4 ln32-43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined icon identification method of Cui et al. with the icon mixing system of Kanevsky et al. in order to generate an image representing multiple topics (Kanevsky et al. col4ln40-43).

In regards to claim 12, Cui et al. as modified by Kanevsky et al. and Woo et al. substantially discloses the computing system of claim 1 wherein the memory includes instructions which, when executed by the at least one processor cause the at least one processor to implement: 
Cui et al. section 4.1 “Text Space” para2-3).  

Claim 13 recites substantially similar limitations to claim 1. Thus claim 13 is rejected along the same rationale as claim 1.

Claim 14 recites substantially similar limitations to claim 2-3. Thus claim 14 is rejected along the same rationale as claims 2-3.

Claim 15-16 recites substantially similar limitations to claim 5. Thus claims 15-16 is rejected along the same rationale as claims 5.

Claim 17-18 recites substantially similar limitations to claims 8-9. Thus claim 17-18 is rejected along the same rationale as claims 8-9.

Claim 19 recites substantially similar limitations to claim 10-11. Thus claims 19 is rejected along the same rationale as claims 10-11.

Claim 20 recites substantially similar limitations to claims 1, and 5. Thus claim 20 is rejected along the same rationale as claims 1, and 5.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178